Citation Nr: 9929902	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-29 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1994 to 
November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating action in which the 
RO denied service connection for an acquired psychiatric 
disorder.  The veteran requested a hearing at the RO, but did 
not appear at the scheduled hearing in October 1997.  

This case was remanded by the Board for further development 
in April 1999.  It is before the Board for further appellate 
consideration at this time.  


REMAND

The facts and requested development contained in the Boards' 
April 1999 remand are incorporated herein by reference.  

In the remand of April 1999, the RO was instructed to contact 
the veteran and ask him to provide the names and addresses of 
all health care providers who had treated him for psychiatric 
symptoms prior to his period of service.  Copies of all 
clinical records documenting such treatment were to be 
obtained and associated with the claims folder.  The RO was 
also to contact the veteran and ask him if he had received 
any treatment for a psychiatric disorder subsequent to 
November 1996 and, if so, the RO was to obtain a complete 
copy of the clinical records documenting such treatment for 
association with the claims folder.  Then, the RO was to 
afford the veteran a VA psychiatric examination to ascertain 
the nature and etiology of the veteran's psychiatric 
disability.  

Pursuant to the Board's remand of April 1999, the veteran was 
afforded a VA psychiatric examination in May 1999.  At the 
conclusion of the examination, the examining psychologist 
concluded that the veteran had a personality disorder and not 
an acquired psychiatric disorder.  After reviewing the report 
of this examination, the Board finds it to be comprehensive 
and responsive to the April 1999 remand.  Unfortunately, it 
appears from the record that the RO never attempted to 
contact the veteran and obtain the preservice and post 
service clinical records of psychiatric treatment as was 
requested in indented paragraphs number 1 and number 2 of the 
April 1999 remand.  Therefore, the May 1999 examination may 
have been conducted without the benefit of review of all 
relevant evidence in regard to the issue of entitlement to 
service connection for an acquired psychiatric disorder.  

In view of the foregoing, this case must again be REMANDED to 
the RO for the following actions:  

1. The RO should contact the veteran and 
ask him to provide the names and 
addresses of all health care providers 
from whom he received psychiatric 
treatment prior to his period of 
military service, to include the 
mental health treatment referenced by 
the veteran and indicated to have been 
received when the veteran was in grade 
school and again at the age of 
sixteen.  Based on his response, the 
RO should obtain a copy of all 
treatment records from the identified 
facility or facilities, and associate 
them with the claims folder.

2. In addition, the RO should also ask 
the veteran whether he has received 
any treatment for a psychiatric 
disorder since November 1996, the date 
of a recent VA psychiatric 
examination.  Based on his response, 
the RO should obtain a complete copy 
of the veteran's treatment records 
referable to a psychiatric disorder 
from the identified source(s), and 
associate them with the claims folder.

3. If no clinical evidence is received by 
the RO in response to the development 
outlined in the two preceding 
paragraphs, or if the above 
development results in obtaining 
clinical records which only show 
treatment for a personality disorder, 
no further action will be required of 
the RO, and the case should be 
returned to the Board for further 
appellate consideration.  

4. If the development requested in 
indented paragraphs 1 and 2 above, 
results in obtaining clinical records 
documenting treatment for an acquired 
psychiatric disorder, such as a 
neurosis, the veteran should be again 
scheduled for a VA psychiatric 
examination.  The examiner must review 
the entire claims folder, including a 
copy of this remand, and indicate in 
his/her written report that a review 
of the claims folder was accomplished.  
All findings should be reported in 
detail.  Following examination, the 
examiner should diagnose all current 
psychiatric disorders.  Thereafter, 
the examiner should express an opinion 
as to whether any neurosis currently 
diagnosed clearly and unmistakably 
pre-existed service.  If the examiner 
finds that a currently demonstrated 
acquired psychiatric disorder (not a 
personality disorder) did clearly and 
unmistakably pre-exist the veteran's 
military service; he/she should 
express an opinion as to whether such 
acquired psychiatric disorder 
increased in severity during service.  
If the examiner determines that any 
current acquired psychiatric disorder 
did not clearly and unmistakably pre-
exist service, he/she should express 
an opinion as to whether such acquired 
psychiatric disorder developed during 
service or is otherwise related to 
service.

5. Then, the RO should again adjudicate 
the veteran's claim for service 
connection for an acquired psychiatric 
disability.  If this benefit remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required by the appellant until he is so 
informed by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

